
	
		II
		112th CONGRESS
		2d Session
		S. 3008
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on product mixtures
		  containing Clothianidin and Bacillus Firmus.
	
	
		1.Product mixtures containing
			 Clothianidin and Bacillus Firmus
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Product mixtures containing Clothianidin:
						(E)-N-[(2-chloro-1,3-thiazol-5-yl)methyl]-N-methyl [oxido(oxo)hydrazono]
						methanediamine or N-[(2-chloro-1,3-thiazol-5-yl) methyl]-N-{(E)-(methylamino)
						[oxido(oxo) hydrazono]methyl}amine (CAS No. 210880–92–5), and Bacillus Firmus:
						BAFI I-1582 (provided for in subheading 3808.91.50)4.2%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
